Exhibit July 16, 2008 Contact: Steve Taylor FOR IMMEDIATE RELEASE (509) 892-5287 Press Release 08-11 HuntMountain Identifies New High Grade Zone at La Josefina Gold-Silver Project (SPOKANE, WA)HuntMountain Resources (OTCBB: HNTM) (Frankfurt: MPT) has identified an additional high-grade zone of gold mineralization through its ongoing diamond core drilling program at the La Josefina gold-silver project in Santa Cruz Province Argentina. The Company’s exploration team isolated the previously unrecognized structural corridor within the “Sinter” target through a combination of detailed geologic mapping and interpretation of new geophysical survey data. Assays have been received for the first three drill holes, the first of which cut the brecciated feeder zone at a depth of 40.25 meters (m) and returned 1.75m of 14.1 grams/tonne (g/t) gold and 4.7 g/t silver.
